         Case 2:20-cr-00361-KJD-VCF Document 60 Filed 09/01/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Adrian Antonio Anguiano

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00361-KJD-VCF
12                  Plaintiff,
13          v.                                           STIPULATION TO CONTINUE THE
                                                         DEADLINE FOR THE REPLY TO
14   ADRIAN ANTONIO ANGUIANO                             RESPONSE TO
15                                                       (ECF 49) AND (ECF 50)
             and                                         DEFENDANT’S MOTIONS TO
16   JACKIE NOELANI PERREIRA,                            SUPPRESS
                                                         (First Request)
17                  Defendants.
18
19          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
20   Acting United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney, counsel
21   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
22   A. Ojeda, Assistant Federal Public Defender, counsel for Adrian Antonio Anguiano, and Jason
23   R. Margolis counsel for Jackie Noelani Perreira, request to extend the deadline for the Reply to
24   Response to Motions to Monday, August 23, 2021.
25
26
         Case 2:20-cr-00361-KJD-VCF Document 60 Filed 09/01/21 Page 2 of 3




 1
 2          1. Counsel for Defendant Adrian Antonio Anguiano is currently in Trial, USA v. Bates
 3               2:21-cr-00147-JAD-DJA.
 4          2.   The parties agree to the continuance.
 5          This is the first request for a continuance of the reply deadline
 6          DATED this 19th day of August 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
      By/s/ Heidi A Ojeda                             By/s/ Daniel J. Cowhig
10
      HEIDI A OJEDA                                   DANIEL J. COWHIG
11    Assistant Federal Public Defender               Assistant United States Attorney

12
13   By /s/ Jason R. Margolis
14   JASON R. MARGOLIS
     Counsel for Jackie Noelani Perreira
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:20-cr-00361-KJD-VCF Document 60 Filed 09/01/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00361-KJD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ADRIAN ANTONIO ANGUIANO
 7
            And
 8
     JACKIE NOELANI PERREIRA,
 9
                   Defendants.
10
11
12                                            ORDER
13          IT IS THEREFORE ORDERED, based on the stipulation of the parties, that the
14   deadline for the reply to response to the defendant’s motions, is extended to Monday, August
15   23, 2021.
16          DATED this 1st day of September 2021.
17
18                                              Cam Ferenbach
                                                United States Magistrate Judge
19
20
21
22
23
24
25
26
                                                   3
